Beck, Presiding Justice.
A contempt proceeding was brought by the petitioner against her husband for failure to pay temporary alimony in accordance with a judgment rendered therefor. Upon the hearing the court adjudged the defendant not to be in contempt, reciting in his order that it appeared “that the respondent is a share-cropper with no income at the present time, and that his compensation for his labor is postponed to the gathering of his crop, and there being no evidence of the respondent’s ability at this time to make payments.” It appearing that this judgment is supported by the evidence, it will not be disturbed.

Judgment affirmed.


All the Justices concur, except Bell, J., absent because of illness.